The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 10/21/2022, have been fully considered but are moot in view of new ground(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 7-8, 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20200045724) in view of Golitschek et al. (US 20190098657).

Regarding claim 1, Lu discloses an operation method of a terminal in a wireless communication system (Fig. 1), the method comprising:
identifying a priority between uplink (UL) data and sidelink data (receive, from the network device, an uplink scheduling aunt for a cellular uplink transmission in a same time resource overlapping with the D2D transmission; a determining unit, configured to determine a scheduling priority for the D2D transmission relative to the cellular uplink transmission based on at least one of: a first comparison between an associated priority of the scheduling configuration and a first priority threshold, and a transmission restriction; and a transmitting unit, configured to perform at least one of the D2D transmission and the cellular uplink transmission based on the determined scheduling priority; [0033]);
transmitting at least one of the UL data or the sidelink data based on the identified priority (a prioritization mechanism may be required in order to establish a rule for the terminal device to determine whether a cellular uplink transmission via a Uu interface or a sidelink transmission via a PC5 interface should be performed when the collision occurs and simultaneous transmission cannot be supported; [0072]);
in case that the terminal is not capable of simultaneous transmissions of the UL data and the sidelink data, transmitting a first data having a higher priority between the UL data and the sidelink data based on the identified priority (UE 102 may be scheduled to transmit an uplink packet via cellular communication, and at the same time required to transmit D2D packet data via D2D communication. This is considered as a collision hereafter. Due to capability limitation (e.g., the UE might not have two separate transmitting chains for UL and SL transmissions), power limitation and/or resource limitation, a terminal device may not able to transmit a cellular uplink packet and D2D packet data simultaneously, and therefore, coordination between D2D communication and cellular communication may be required. For example, a prioritization mechanism may be required in order to establish a rule for the terminal device to determine whether a cellular uplink transmission via a Uu interface or a sidelink transmission via a PC5 interface should be performed when the collision occurs and simultaneous transmission cannot be supported; [0072]); and
in case that the terminal is unable to simultaneously transmit the UL data and the sidelink data with a predetermined transmission power, transmitting a second data using a first transmission power and a third data having a lower priority between the UL data and the sidelink data using a second transmission power, wherein the second transmission power is low power identified based on the lower priority and a total of the first transmission power and the second transmission power does not exceed a maximum transmission power (terminal device may allocate resources and/or power for the first set of D2D packet data, the uplink cellular transmission, and the second set of D2D packet data, in a descending scheduling priority order until at least one of available resource and transmission power budget of the terminal device is exhausted; and perform transmission according to the allocated resources and/or power; [0096].
terminal device 102 may be capable of supporting simultaneous transmissions of cellular LL and SL, and the overall power budget is shared between the UL and SL. Therefore although the UE may support simultaneous UL/SL transmissions, the Uu performances, i.e., uplink cellular transmission performance, may be impacted if the power budget is shared; [0127]),
wherein the priority of the UL data and the sidelink data is identified based on at least one of a logical channel of the UL data and the sidelink data (if the scheduling priority of the D2D transmission is higher than the first priority threshold and a priority of the cellular uplink transmission is lower than the second priority threshold, then the terminal device 101 may determine at block 232 that the scheduling priority of the D2D communication is higher than that of the cellular uplink transmission. At block 240, the terminal device may perform the D2D transmission. Just as an example, the priority of the cellular uplink transmission may be determined based on a priority of a logical channel associated with the cellular uplink transmission; [0105]).
Lu does not expressly disclose wherein a logical channel for a medium access control (MAC) control element (CE) for buffer status report (BSR) except for BSR included for padding has a higher priority than a logical channel for a MAC CE for sidelink BSR with exception of sidelink BSR included for padding.
In an analogous art, Golitschek discloses wherein a logical channel for a medium access control (MAC) control element (CE) for buffer status report (BSR) except for BSR included for padding has a higher priority than a logical channel for a MAC CE for sidelink BSR with exception of sidelink BSR included for padding (for a logical channel prioritization procedure, the MAC entity shall consider a relative priority of the MAC CE for AUL confirmation higher than: a MAC control element for a BSR, with the exception of a BSR included for padding; a MAC control element for a sidelink BSR, with the exception of a sidelink BSR included for padding; [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Golitschek into the system of Lu in order to enable triggering a buffer status report (BSR) upon deactivation of autonomous uplink (Golitschek; [0055]).

Regarding claim 2, the combination of Lu and Golitschek, particularly Lu discloses wherein identifying the priority further comprises:
identifying that a priority of the UL data is higher than a priority of the sidelink data, if a priority value of the UL data is lower than a first configured threshold (terminal device may receive two SL SPS configurations from the network device 101, one for an associated PPPP with a value A lower than the first priority threshold value, and the other for an associated PPPP with a value B higher than the first threshold value. Here it is assumed that a lower priority value means a higher priority, and at block 230, the terminal device 102 may determine that the D2D transmission corresponding to the SFS configuration with the associated PPPP value A will be prioritized over a cellular uplink transmission, that is, the D2D transmission corresponding to the SPS configuration with the associated PPPP value A has a scheduling priority higher than that of the cellular uplink transmission and will be transmitted when colliding with the cellular uplink transmission. For the D2D transmission corresponding to the SPS configuration with the associated PPPP value B, the terminal device 102 may determine at block 230 that its scheduling priority is lower than that of the cellular uplink transmission; [0089]), and
identifying that the priority of the sidelink data is higher than the priority of the UL data, if a priority value of the sidelink data is lower than a second configured threshold (terminal device 102 may determine that the scheduling priority of the D2D transmission is higher than a cellular uplink transmission if the associated priority is higher than the first priority threshold. In one embodiment, a priority with a lower value is defined as a higher priority. In this embodiment, if the associated priority has a value (e.g., 2) lower than the value (e.g., 5) of the first priority threshold, the associated priority is considered as a priority higher than the first priority threshold. It should be appreciated that in another embodiment, a priority with a higher value may be defined as a higher priority; [0087]).

Regarding claim 3, the combination of Lu and Golitschek, particularly Lu discloses wherein the first configured threshold, and the second configured threshold are configured to the terminal (terminal device 102 may determine the scheduling priority of D2D transmission associated with each of a plurality of scheduling configurations respectively. For example, at block 210, the terminal device may receive two SL SPS configurations from the network device 101, one for an associated PPPP with a value A lower than the first priority threshold value, and the other for an associated PPPP with a value B higher than the first threshold value. terminal device 102 may determine that the D2D transmission corresponding to the SFS configuration with the associated PPPP value A will be prioritized over a cellular uplink transmission, that is, the D2D transmission corresponding to the SPS configuration with the associated PPPP value A has a scheduling priority higher than that of the cellular uplink transmission and will be transmitted when colliding with the cellular uplink transmission; [0089]).

Regarding claim 5, the combination of Lu and Golitschek, particularly Lu discloses wherein the priority value of the UL data is a priority value of a logical channel having a highest priority among at least one logical channel associated with the UL data (the priority of the cellular uplink transmission may be determined based on a priority of a logical channel associated with the cellular uplink transmission. In one embodiment, if there are a plurality of logical channels associated with the cellular uplink transmission, the priority of the cellular uplink transmission may be determined based on, for example, the highest/lowest priority of the plurality of logical channels; [0105]), and
wherein the priority value of the sidelink data is a priority value of a logical channel having a highest priority among at least one logical channel associated with the sidelink data (terminal device 102 may determine the scheduling priority for the D2D transmission further based on the set of priority values. For example, the terminal device 102 may give an absolute high priority to transmission of logical channels with one of the set of priority values, regardless of the first priority threshold and the priority of D2D packet data to be transmitted; [0112]).

Regarding claim 7, the combination of Lu and Golitschek, particularly Lu discloses wherein a decreasing priority value indicates a higher priority (a priority with a lower value is defined as a higher priority. In this embodiment, if the associated priority has a value (e.g., 2) lower than the value (e.g., 5) of the first priority threshold, the associated priority is considered as a priority higher than the first priority threshold; [0087]).

Regarding claim 8, the combination of Lu and Golitschek, particularly Lu discloses wherein the second transmission power is lower than the maximum output power minus the first transmission power (terminal device may allocate resources and/or power for the first set of D2D packet data, the uplink cellular transmission, and the second set of D2D packet data, in a descending scheduling priority order until at least one of available resource and transmission power budget of the terminal device is exhausted; and perform transmission according to the allocated resources and/or power; [0096].
terminal device 102 may be capable of supporting simultaneous transmissions of cellular LL and SL, and the overall power budget is shared between the UL and SL. Therefore although the UE may support simultaneous UL/SL transmissions, the Uu performances, i.e., uplink cellular transmission performance, may be impacted if the power budget is shared; [0127]).

Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 8.

Claims 4, 9, 10, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Golitschek, and in view of Li et al. (US 20220124776).

Regarding claim 4, the combination of Lu and Golitschek, particularly Lu discloses wherein the priority value of the sidelink data configured to the terminal has one of 8 values (first priority threshold may have a PPPP value of 2, and after allocating D2D resource for D2D packet data with PPPP values of 0-2, there may be little D2D resource left for transmitting all the D2D packet data with PPPP values of 3˜7 (priority lower than threshold); [0100]).
The combination of Lu and Golitschek does not expressly disclose wherein the priority value of the UL data configured to the terminal has one of 16 values.
In an analogous art, Li discloses wherein the priority value of the UL data configured to the terminal has one of 16 values (priority levels of the logical channels on the UL and the SL are respectively 16 and 8; [0159]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Li into the system of Lu and Golitschek in order to enable preferential transmissions of uplink and sidelink communications according to priority, and thereby improve the overall communication efficiency of the terminal device (Li; [0007]).

Regarding claim 9, the combination of Lu and Golitschek does not expressly disclose wherein the priority between UL data and sidelink data is identified based on a priority of a scheduling request, and wherein the scheduling request is used to request to a base station for at least one UL resource for UL transmission or for at least one sidelink resource for sidelink transmission.
In an analogous art, Li discloses wherein the priority between UL data and sidelink data is identified based on a priority of a scheduling request, and wherein the scheduling request is used to request to a base station for at least one UL resource for UL transmission or for at least one sidelink resource for sidelink transmission (terminal device needs to send an SR, for example, an SL SR and/or a UL SR to a network device, and send an SL MAC PDU to another terminal device, and a UL conflicts with an SL. Correspondingly, the terminal device receives second configuration information from the network device. For example, the second configuration information includes a first mapping relationship and/or a second mapping relationship used by the terminal device to compare a priority of a logical channel that triggers a scheduling request SR with a priority of a sidelink logical channel included in a sidelink medium access control packet data unit SL MAC PDU. Then, the terminal device preferentially sends the SR or the SL MAC PDU based on a priority comparison result. Based on this solution, the terminal device receives the second configuration information from the network device, compares, based on the first mapping relationship or the second mapping relationship in the second configuration information, the priority of the logical channel that triggers the SR on the UL with the priority of the sidelink logical channel included in the SL MAC PDU, and preferentially sends the SR on the UL or the SL MAC PDU based on the priority comparison result. In other words, the terminal device may compare priorities of to-be-transmitted data, such as the SR and the SL MAC PDU, on two links, namely, the UL and an SL, and comprehensively determine sending priorities of the UL and the SL based on a priority comparison result, to ensure that data transmitted on a link having a higher sending priority is preferentially transmitted. In this way, a problem that UL transmission cannot be preferentially performed even though a service having a higher priority, such as an SR triggered by a URLLC service, exists on the UL and that is caused because the sending priorities of the UL and the SL are determined based on only a priority of the SL MAC PDU can be resolved, so that actual communication requirements on the two links, namely, the UL and the SL, can be comprehensively considered, thereby improving overall communication efficiency of the terminal device; [0108]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Li into the system of Lu and Golitschek in order to enable preferential transmissions of uplink and sidelink communications according to priority, and thereby improve the overall communication efficiency of the terminal device (Li; [0007]).

Regarding claim 10, the combination of Lu, Golitschek, and Li, particularly Li discloses wherein the priority of the scheduling request for the at least one UL resource for the UL transmission is identified based on a priority of a logical channel associated with the scheduling request, and wherein the priority of the scheduling request for the at least one sidelink resource for the sidelink transmission is identified based on the priority of the logical channel associated with the scheduling request (the first mapping relationship is used to convert the priority of the logical channel that triggers the UL SR into the mapping priority that can be compared with the priority of the sidelink logical channel included in the SL MAC PDU. As shown in Table 5, the priority of the logical channel that triggers the UL SR and the priority of the sidelink logical channel included in the SL MAC PDU cannot be directly compared, and priority levels are both 16. In other words, both the priorities of the logical channels on the two links are 16 levels, and a smaller value indicates a higher priority. To be specific, a logical channel whose priority value is 0 is a logical channel having a highest priority among all the logical channels on the same link, and a logical channel whose priority value is 15 is a logical channel having a lowest priority among all the logical channels on the same link. For example, assuming that values of the priority of the logical channel that triggers the UL SR and the priority of the sidelink logical channel included in the SL MAC PDU are both 2, based on Table 5, a value of the mapping priority that corresponds to the priority of the logical channel that triggers the UL SR and that can be compared with the priority of the sidelink logical channel included in the SL MAC PDU is 1, and is less than the value 2 of the priority of the sidelink logical channel included in the SL MAC PDU. In this case, it may be determined that the priority 2 of the logical channel that triggers the UL SR is higher than the priority 2 of the sidelink logical channel included in the SL MAC PDU; [0184]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Li into the system of Lu and Golitschek in order to enable preferential transmissions of uplink and sidelink communications according to priority, and thereby improve the overall communication efficiency of the terminal device (Li; [0007]).

Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 10.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to dependent claim 16 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 20210105790), “TRANSMISSION PRIORITIZATION MECHANISM IN WIRELESS COMMUNICATION SYSTEM.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413